Case: 15-10775    Date Filed: 09/17/2015   Page: 1 of 3


                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10775
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:12-cr-20452-KMM-8



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JOHN VILLALONGA,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 17, 2015)

Before TJOFLAT, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-10775      Date Filed: 09/17/2015   Page: 2 of 3


      John Villalonga appeals pro se the denial of his motion to reduce his

sentence. 18 U.S.C. § 3582(c)(2). Villalonga sought a reduction based on

Amendment 782 to the Sentencing Guidelines. We affirm.

      The district court did not abuse its discretion when it denied Villalonga’s

motion to reduce. Amendment 782 did not alter Villalonga’s sentencing range.

Villalonga pleaded guilty to conspiring to possess with intent to distribute 1000 or

more marijuana plants and was sentenced to a minimum statutory penalty of 120

months of imprisonment. See 21 U.S.C. §§ 841(b)(1)(A)(vii), 846. Because

Villalonga’s sentence was not based on the drug quantity tables, see United States

Sentencing Guidelines Manual § 2D1.1, he was ineligible for a reduction of his

sentence. See id. § 1B1.10(a)(2)(B) & cmt. n.1(A); United States v. Mills, 613 F.3d
1070, 1077–78 (11th Cir. 2010).

      Villalonga argues that he is entitled to relief under Freeman v. United States,

564 U.S. ____, 131 S. Ct. 2685 (2011), but we disagree. In Freeman, a plurality of

the Court concluded that a defendant is eligible for a sentence reduction if he

enters a plea agreement under Federal Rule of Criminal Procedure 11(c)(1)(C) to

receive a specific sentence that is based on a guideline range that has been

subsequently lowered by the Sentencing Commission. 131 S. Ct. at 2690. Freeman

does not address defendants, like Villalonga, who were sentenced based on the




                                          2
             Case: 15-10775   Date Filed: 09/17/2015   Page: 3 of 3


statutory mandatory minimum and whose guideline range was not lowered by the

retroactive amendment.

     We AFFIRM the denial of Villalonga’s sentence.




                                      3